


Exhibit 10.16

 

EXECUTION VERSION

 

AMENDMENT NUMBER ONE

to the

Guaranty Agreement

Dated as of November 2, 2010

made by

PENNYMAC MORTGAGE INVESTMENT TRUST

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

This AMENDMENT NUMBER ONE is made this 18th day of August, 2011, by and between
PENNYMAC MORTGAGE INVESTMENT TRUST, a Maryland real estate investment trust 
(“Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Buyer”), to the
Guaranty Agreement, dated as of November 2, 2010, made by Guarantor in favor of
Buyer (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”).

 

WHEREAS, Guarantor has requested that Buyer amend the Agreement to modify the
covenants and certain other provisions thereunder; and

 

WHEREAS, Guarantor and Buyer have agreed to amend the Agreement as set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.           Amendment. Effective as of August 18, 2011 (the “Amendment
Effective Date”), the Agreement is hereby amended as follows:

 

(a)           Section 3(s) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

(i)            Guarantor’s Adjusted Tangible Net Worth is greater than or equal
to the sum of (x) $400,000,000 and (y) 75% of the aggregate net proceeds
received by Guarantor in connection with any future equity issuances;

 

(ii)           Guarantor’s and its Subsidiaries aggregate unrestricted cash is
greater than or equal to $10,000,000; and

 

(iii)          The ratio of Guarantor’s Total Indebtedness to Adjusted Tangible
Net Worth is less than 3:1.

 

(b)           Section 4(n) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

(i)            Guarantor’s Adjusted Tangible Net Worth shall at all times be
greater than or equal to the sum of (i) $400,000,000 and (ii) 75% of the
aggregate net proceeds received by Guarantor in connection with any future
equity issuances;

 

--------------------------------------------------------------------------------


 

(ii)           Guarantor’s and its Subsidiaries aggregate unrestricted cash
shall at all times be greater than or equal to $10,000,000; and

 

(iii)          The ratio of Guarantor’s Total Indebtedness to Adjusted Tangible
Net Worth shall at all times be less than 3:1.

 

(c)           Section 17 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

This Guaranty and any claim, controversy or dispute arising under or related to
or in connection with this Guaranty, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law.

 

SECTION 2.           Defined Terms.  Any terms capitalized but not otherwise
defined herein should have the respective meanings set forth in the Agreement.

 

SECTION 3.           Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment Number One need not be made in the Agreement, the Repurchase
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.

 

SECTION 4.           Representations.  In order to induce Buyer to execute and
deliver this Amendment Number One, Guarantor hereby represents to Buyer that as
of the date hereof, Guarantor is in full compliance with all of the terms and
conditions of the Agreement, including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no default has occurred and is continuing under the Agreement.

 

SECTION 5.           Fees and Expenses. Guarantor agrees to cause Sellers to pay
to Buyer all reasonable fees and out of pocket expenses incurred by Buyer in
connection with this Amendment Number One (including all reasonable fees and out
of pocket costs and expenses of Buyer’s legal counsel incurred in connection
with this Amendment Number One) pursuant to Section 13.02 of the Repurchase
Agreement.

 

SECTION 6.           Governing Law. This Amendment Number One and any claim,
controversy or dispute arising under or related to or in connection with this
Amendment Number One, the relationship of the parties, and/or the interpretation
and enforcement of the rights and duties of the parties will be governed by the
laws of the State of New York without regard to any conflicts of law principles
other than Sections 5-1401 and 5-1402 of the New York General Obligations Law.

 

SECTION 7.           Counterparts.  This Amendment Number One may be executed in
two (2) or more counterparts, each of which shall be deemed an original but all
of which together shall constitute but one and the same agreement.  This
Amendment Number One, to the extent signed and delivered by facsimile or other
electronic means,

 

--------------------------------------------------------------------------------


 

shall be treated in all manner and respects as an original agreement and shall
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  No signatory to this Amendment
Number One shall raise the use of a facsimile machine or other electronic means
to deliver a signature or the fact that any signature or agreement was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such Person forever waives any such defense.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor and Buyer have caused this Amendment Number One to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Buyer

 

 

 

 

 

By:

/s/ Goetz Rokahr

 

Its:

Goetz Rokahr

 

Title:

Vice President

 

 

[Additional Signature Pages Follow]

 

Signature Pages to Amendment Number One to Guaranty Agreement (WF-PennyMac)

 

--------------------------------------------------------------------------------


 

PENNYMAC MORTGAGE INVESTMENT

 

TRUST, as Guarantor

 

 

 

 

 

By:

/s/ David M. Walker

 

Its:

David M. Walker

 

Title:

Chief Credit Officer

 

 

Signature Pages to Amendment Number One to Guaranty Agreement (WF-PennyMac)

 

--------------------------------------------------------------------------------

 
